FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2021

                                      No. 04-21-00288-CV

                            IN THE INTEREST OF C. G., ET AL.

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00062
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due July 22, 2021, but was not filed. On
July 26, 2021, court reporter Elva Chapa filed a notification of late record, requesting an
extension until August 6, 2021 to file the record, and we granted that request. As of the date of
this order, the reporter’s record has not been filed. We therefore ORDER Ms. Chapa to file the
reporter’s record by August 20, 2021. TEX. R. APP. P. 35.3(c).

        We advise Ms. Chapa that in appeals from orders terminating the appellant’s parental
rights, we may not grant extensions of time to file the appellate record that exceed 30 days
cumulatively. TEX. R. APP. P. 28.4(b). Accordingly, no further extensions of time will be
granted. See id. If the record is not filed by August 20, 2021, an order will be issued directing
Elva Chapa to appear and show cause why she should not be held in contempt for failing to file
the record.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court